Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered November 10, 2009. The order granted in part and denied in part defendants’ motion for a trial order of dismissal pursuant to CPLR 4401.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Carni, Lindley and Gorski, JJ.